 Case 2:21-cv-08461-KM-MF Document 7 Filed 04/15/21 Page 1 of 2 PageID: 194




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 AMPEREX TECHNOLOGY LIMITED,
                                                    Civil Action No. 2:21-cv-08461-KM-
                                                    MF
                         Plaintiff,                NOTICE OF PLAINTIFF’S MOTION
                                                    TO ENJOIN MAXELL’S LATER-
         v.                                         FILED INFRINGEMENT ACTION

                                                    Judge: Honorable Kevin McNulty
 MAXELL, LTD. and
                                                    Motion Date: May 17, 2021
 MAXELL HOLDINGS, INC.,

                         Defendants.



        PLEASE TAKE NOTICE that on May 17, 2021, or as soon thereafter as they may be

heard, counsel for Plaintiff Amperex Technology Limited (“ATL”) shall move before Hon. Kevin

McNulty, U.S.D.J., United States District Court for the District of New Jersey, for an Order

enjoining a later-filed suit by Defendant Maxell Holdings, Ltd. (“Maxell”) in the U.S. District

Court for the Western District of Texas, captioned Maxell Holdings, Ltd. v. Amperex Technology

Limited, No. 6:21-cv-00347 (W.D. Tex. filed April 8, 2021).

        PLEASE TAKE FURTHER NOTICE that in support of ATL’s Motion, ATL will rely

upon its memorandum of law, the Declarations of Phyllis Xiao and Becky L. Caruso and the

exhibits thereto, all of which are filed herewith, as well as all pleadings, papers, and records on

file in this Action.

        PLEASE TAKE FURTHER NOTICE that a proposed form of Order is also submitted

herewith.
 Case 2:21-cv-08461-KM-MF Document 7 Filed 04/15/21 Page 2 of 2 PageID: 195




Dated: April 15, 2021                 Respectfully submitted,

                                     /s/ Becky L. Caruso
                                     Becky L. Caruso (local counsel)
                                     GREENBERG TRAURIG LLP
                                     500 Campus Drive, Suite 400
                                     Florham Park, NJ 07932
                                     Tel: (973) 360-7900
                                     carusob@gtlaw.com

                                     GREENBERG TRAURIG LLP
                                     L. Howard Chen (to be admitted pro hac vice)
                                     Harold H. Davis (to be admitted pro hac vice)
                                     Yang Liu (to be admitted pro hac vice)
                                     Four Embarcadero Center, Suite 3000
                                     San Francisco, CA 94111
                                     (415) 655-1300
                                     chenh@gtlaw.com
                                     davish@gtlaw.com
                                     liuyan@gtlaw.com

                                     Rose Cordero Prey (to be admitted pro hac vice)
                                     MetLife Building
                                     200 Park Avenue
                                     New York, NY 10166
                                     (212) 801-9200
                                     preyr@gtlaw.com

                                     Vishesh Narayen (to be admitted pro hac vice)
                                     101 East Kennedy Boulevard, Suite 1900
                                     Tampa, FL 33602
                                     (813) 318-5700
                                     narayenv@gtlaw.com

                                     ATTORNEYS FOR PLAINTIFF
                                     AMPEREX TECHNOLOGY LIMITED
